Case 18-68840-jrs   Doc 64   Filed 12/12/19 Entered 12/12/19 19:15:55   Desc Main
                             Document      Page 1 of 5
Case 18-68840-jrs   Doc 64   Filed 12/12/19 Entered 12/12/19 19:15:55   Desc Main
                             Document      Page 2 of 5
Case 18-68840-jrs   Doc 64   Filed 12/12/19 Entered 12/12/19 19:15:55   Desc Main
                             Document      Page 3 of 5
Case 18-68840-jrs   Doc 64   Filed 12/12/19 Entered 12/12/19 19:15:55   Desc Main
                             Document      Page 4 of 5
Case 18-68840-jrs   Doc 64   Filed 12/12/19 Entered 12/12/19 19:15:55   Desc Main
                             Document      Page 5 of 5
